Exhibit 10.30 Regus Renewal Agreement Client Details Company Name: American Power Corp. Center: Contact Name: Johannes Petersen Reference No.:4023649 Office Details (excluding VAT/Tax and Services) Office Number Monthly Office Price 3 Months Option A Option B Option C 4052 1,245 Start Date of Renewal Total per Month 1,245 USD August 1, 2012 Comments: AUTO RENEWAL Please place an "X" in the shaded box next to your preferred option: Option A: I agree x Option B: I agree Option C: I agree I do not wish to renew Auto Renewed 04/30/12 SIGNED on your behalf (Client) Date
